Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous objections and rejections under 35 U.S.C. 112(b) thereto are hereby withdrawn. Upon consideration of the amended drawings, all previous objections thereto are hereby withdrawn.
	Upon consideration of the amended specification, the previous objection thereto is maintained. As stated in the Office action mailed 04/02/2021, the proper serial number for the application being discussed in paragraph [0023] line 11 is 15/814,158. The amended specification recites serial number 15/814,148, which is incorrect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rönnmark et al., hereinafter Rönnmark (US 6,240,646), in view of Ikeda et al., hereinafter Ikeda (US 7,802,456).

Rönnmark does not disclose that the contact segment is configured to move toward the workpiece while remaining completely above and outside of the recess and abut and contact the workpiece only at a location above the recess and the die. Ikeda teaches (Figures 2 and 4) 
Regarding Claim 2, Rönnmark discloses (Figures 1 and 7) data representative of the position of the sensor rod (rocker 6), recorded by the position sensor (detection mechanism 12), is sent to a display (display device 15) of the press brake, wherein the display is configured to process the data to provide a measurement of the workpiece (column 3 lines 23-32; display 
Regarding Claim 4, with reference to the aforementioned combination of Rönnmark and Ikeda discussed with relation to Claim 2, Ikeda teaches that the measurement is a bend angle of the workpiece (column 10 lines 32-38), wherein the bend angle is defined as the angle of two segments of the workpiece after the punch presses the workpiece into the die (see workpiece bending angle θ15 in Figure 4).
Regarding Claim 8, Rönnmark discloses (Figures 1 and 7) a press brake (column 1 line 8) configured to bend a workpiece (work piece 13) comprising: an upper beam having a punch (upper pressing tool 14); a lower bed having a die (lower pressing tool 1); wherein the upper beam is configured to press the punch to the workpiece and into a recess of the die to bend the workpiece (column 3 lines 15-17); and an angle measurement system including a first angle measurement device comprising: a first device housing (housing 2), wherein the device housing surrounds a first device cavity, wherein the first device housing comprises a first contact segment (sensing edge 7) configured to move toward the workpiece and abut and contact the workpiece (column 3 lines 23-30), wherein the workpiece is configured to be pressed by the punch into the die of the press brake machine (column 3 lines 15-17); a first actuator (cylinder 3) configured to move a first piston (rod 4) attached to the first contact segment (column 2 lines 34-35; rod 4 is attached to sensing edge 7 via rocker 6 and axle 5), allowing the actuation of the first piston and the first contact segment, wherein the first actuator is located in the first device cavity (column 3 lines 30-32; cylinder 3 is arranged in the interior of housing 2 and actuates rod 4, which in turn causes sensing edge 7 of rocker 6 to be activate because it is 
Rönnmark does not disclose that the contact segment is configured to move toward the workpiece while remaining completely above and outside of the recess and abut and contact the workpiece only at a location above the recess and the die. Ikeda teaches (Figures 1-2 and 4) a press brake machine (bending machine 101) configured to bend a workpiece (workpiece W) comprising: an upper beam having a punch (punch P); a lower bed having a die (lower tool D); wherein the upper beam is configured to press the punch to the workpiece and into a recess of the die to bend the workpiece (column 4 lines 50-51); and an angle measurement system (workpiece bending angle detecting system 104) including a first angle measurement device (angle detecting device 102) comprising a first device housing (casing 109), wherein the first device housing comprises a first contact segment (top surfaces of contact elements 137 and 139) configured to move toward the workpiece while remaining completely above and outside of the recess and abut and contact the workpiece only at a location above the recess and the die (column 8 lines 2-10; it is clearly shown in the figures that contact elements 137 and 139 only abut and contact the workpiece above the recess and die). This configuration allows the first angle measurement device to be able to be placed anywhere along the length of the die 
Regarding Claim 9, Rönnmark discloses (Figures 1 and 7) data representative of the position of the sensor rod (rocker 6), recorded by the position sensor (detection mechanism 12), is sent to a display (display device 15) of the press brake, wherein the display is configured to process the data to provide a measurement of the workpiece (column 3 lines 23-32; display device 15 receives data from the detection mechanism 12 on the angle of rocker 6, which directly correlates to the angle of work piece 13 due to sensing contact edge 7 of rocker 6 being flush against the work piece 13, and registers and/or displays it, i.e. it provides a measurement of work piece 13). Rönnmark does not disclose that a controller performs these functions. Ikeda teaches (Figures 2, 4, 22, and 26) a press brake (bending machine 101) configured to bend a workpiece (workpiece W) comprising a first angle measurement device (bending angle detecting device 102) comprising a first position sensor (detector 103) comprising a first sensor rod (contacts 137 and 139) attached to a first contact segment (top surfaces of contacts 137 and 139), wherein the first position sensor is configured to detect the position of the first sensor rod when the first contact segment abuts and contacts the workpiece (column 8 lines 6-
Regarding Claim 11, with reference to the aforementioned combination of Rönnmark and Ikeda discussed with relation to Claim 9, Ikeda teaches that the measurement is a bend angle of the workpiece (column 10 lines 32-38), wherein the bend angle is defined as the angle of two segments of the workpiece after the punch presses the workpiece into the die (see workpiece bending angle θ15 in Figure 4).
Regarding Claim 15, Rönnmark discloses (Figure 7) a second angle measurement device (column 2 lines 56-58; the devices are mounted in pairs, implying there is a second angle measurement device that is identical to the first angle measurement device) comprising: a 
Regarding Claim 16, Rönnmark discloses the first and second angle measurement devices are located on a first lateral side of the die and second lateral side opposite to the first lateral side, respectively (column 2 lines 60-63; the angle measurement devices are mounted on either side of the lower pressing tool 1, i.e. they are mounted on respective first and second lateral sides of the die).
Regarding Claim 17, Rönnmark discloses (Figures 1 and 7) a press brake (column 1 line 8) configured to bend a workpiece (work piece 13) comprising: an upper beam having a punch 
Rönnmark does not disclose that the contact segment is configured to move toward the workpiece while remaining completely above and outside of the recess and abut and contact the workpiece only at a location above the recess and the die. Ikeda teaches (Figures 1-2 and 4) a press brake machine (bending machine 101) configured to bend a workpiece (workpiece W) comprising: an upper beam having a punch (punch P); a lower bed having a die (lower tool D); wherein the upper beam is configured to press the punch toward the workpiece and into a recess of the die in order to bend the workpiece (column 4 lines 50-51); and a plurality of angle measurement devices (angle detecting devices 102), each angle measurement device comprising a device housing (casing 109), wherein the device housing comprises a contact segment (top surfaces of contact elements 137 and 139) configured to move toward the workpiece while remaining completely above and outside of the recess and abut and contact the workpiece only at a location above the recess and the die (column 8 lines 2-10; it is clearly shown in the figures that contact elements 137 and 139 only abut and contact the workpiece above the recess and die). This configuration allows the angle measurement devices to be able to be placed anywhere along the length of the die (column 5 lines 47-55), not just at an end of it like the device disclosed by Rönnmark, which allows for greater flexibility when taking measurements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each angle measurement device of the press brake machine disclosed by Rönnmark such that the contact segment is configured to move toward the workpiece while remaining completely above and outside of the recess and 
Regarding Claim 18, Rönnmark discloses the plurality of angle measurement devices is disposed in a row on two lateral sides of the die along the length of the die (column 2 lines 56-58 and 60-63 and column 3 lines 6-9; several pairs of angle measurement devices are mounted along either side of lower pressing tool 1, thus forming a row on two lateral sides of lower pressing tool 1).
Regarding Claim 19, Rönnmark discloses (Figures 1 and 7) data representative of the position of each of the sensor rods (rocker 6) of the plurality of angle measurement devices (detection mechanism 12) is provided to a display (display device 15) by the position sensors, wherein the display is configured to process the data to provide measurements of the workpiece (column 3 lines 23-32; display device 15 receives data from the detection mechanism 12 on the angle of rocker 6, which directly correlates to the angle of work piece 13 due to sensing contact edge 7 of rocker 6 being flush against the work piece 13, and registers and/or displays it, i.e. it provides a measurement of work piece 13). Rönnmark does not disclose that a controller performs these functions. Ikeda teaches (Figures 2, 4, 22, and 26) a press brake (bending machine 101) configured to bend a workpiece (workpiece W) comprising a plurality of angle measurement devices (bending angle detecting devices 102), each angle measurement device comprising a position sensor (detector 103) comprising a sensor rod (contacts 137 and 139) attached to a contact segment (top surfaces of contacts 137 and 139), wherein the position sensor is configured to detect the position of the sensor rod when the contact segment abuts and contacts the workpiece (column 8 lines 6-10), wherein data representative of the 
Regarding Claim 20, with reference to the aforementioned combination of Rönnmark and Ikeda discussed with relation to Claim 19, Ikeda teaches that the controller adjusts the bending of the workpiece based on the position reading of the plurality of angle measurement devices (column 11 lines 30-37). 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rönnmark in view of Ikeda as applied to Claims 1 and 8, respectively, above, and further in view of Takehara et al., hereinafter Takehara (US 7,249,478).
.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rönnmark in view of Ikeda as applied to Claims 1 and 8, respectively, above, and further in view of Wögerbauer et al., hereinafter Wögerbauer (US 10,365,091).
.
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rönnmark in view of Ikeda as applied to Claims 1 and 8, respectively, above, and further in view of Aronson et al., hereinafter Aronson (US 4,488,237).
Regarding Claims 6 and 13, Rönnmark does not explicitly disclose that the actuator is a pneumatic actuator, but does disclose that it actuates the piston by means of a pressurized medium (column 2 lines 30-32), which is interpreted to mean that cylinder 3 is either pneumatic or hydraulic. Aronson teaches that pneumatic and hydraulic actuators can be used interchangeably in a press brake system for moving components (column 1 lines 29-30), and 
Regarding Claims 7 and 14, with reference to the aforementioned combination of Rönnmark and Aronson, Aronson teaches that in the art of press brakes it is known to use a valve to control a pneumatic actuator (column 1 lines 31-32; the valve actuating the pneumatic device is interpreted as controlling it). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Rönnmark such that it is coupled to an actuator valve configured to control the actuator, as taught by Aronson, because this is a known structure for controlling a pneumatic actuator.

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, with respect to Rönnmark not disclosing all of the limitations of the amended Claims 1, 8, and 17 have been fully considered and are persuasive.  Therefore, the rejection of these claims under 35 U.S.C. 102(a)(1) is withdrawn. However, upon consideration of the amended claims, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Ikeda, as is discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725